ORDER
Plaintiffs invoke the appellate jurisdiction of this court pursuant to La. Const. Art. V, § 5(D), on ground that the district court declared La.R.S. 13:1301 et seq. unconstitutional.
Our independent review of the record reveals that the trial court’s judgment never rendered the statute unconstitutional. While the trial court’s judgment indicates it “conditionally” found the statutes unconstitutional, the judgment goes on to state that this finding is dependent “on the specific facts of this ease, which will be revealed at trial.” The judgment further states “the merits of the case and/or evidence presented at trial will decide the issue of constitutionality of La. R.S. 15:1301, et seq.” Therefore, although the trial court’s judgment makes certain references to the constitutionality of La.R.S. 13:1301 et seq., it is clear these statements are dicta, since the court has not yet reached the merits of the case before it.
Accordingly, the appeals from this judgment filed in this court are dismissed, and the ease is remanded to the trial court for further proceedings.
KNOLL, J., not on panel; recused.
FOR THE COURT:
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana